Citation Nr: 1125835	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-08 138	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and February 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, and obstructive sleep apnea.  In September 2009, the Veteran testified before the Board at a hearing that was held via videoconference from the RO.

In January 2010, the Board issued a decision granting service connection for diabetes mellitus and peripheral neuropathy of the lower extremities and remanding the claims of entitlement to service connection for peripheral neuropathy of the upper extremities, hypertension, and obstructive sleep apnea to the Appeals Management Center (AMC).  Service connection for peripheral neuropathy of the upper extremities was granted by the AMC in a March 2011 rating decision.  The AMC continued to deny service connection for hypertension and obstructive sleep apnea in a March 2011 supplemental statement of the case.

Subsequent to the issuance of the Board decision, the Veteran changed his authorized representative before VA.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1968 to July 1989.

2.	On April 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal of the issues of entitlement to service connection for hypertension and obstructive sleep apnea is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
N. Rippel
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


